IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                         NO. WR-92,374-01


                          EX PARTE FREDDY VASQUEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 3431-A IN THE 121ST DISTRICT COURT
                             FROM YOAKUM COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded guilty to engaging in organized criminal activity and was sentenced to

twelve years’ imprisonment. He did not appeal his conviction. Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends that his plea was involuntary because trial counsel gave him inaccurate

advice with regard to whether the offense to which he was pleading guilty was “aggravated” for

purposes of parole and mandatory supervision eligibility. Based on the record, the trial court has

determined that trial counsel’s performance was deficient and that Applicant would have insisted on

a trial but for counsel’s deficient performance.
                                                                                                  2

       Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781

(Tex. Crim. App. 2013); Ex parte Moussazadeh, 361 S.W.3d 684 (Tex. Crim. App. 2012). The

judgment in cause number 3431 in the 121st District Court of Yoakum County is set aside, and

Applicant is remanded to the custody of the Sheriff of Yoakum County to answer the charges as set

out in the indictment. The trial court shall issue any necessary bench warrant within ten days from

the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     March 17, 2021
Do not publish